Citation Nr: 1011171	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for endometriosis.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for an upper 
respiratory illness.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for headaches.
10.  Entitlement to service connection for an abnormal weight 
disorder, to include as secondary to an undiagnosed illness 
or chronic qualifying disability.  

11.  Entitlement to service connection for chronic fatigue, 
to include as secondary to an undiagnosed illness or chronic 
qualifying disability.  

12.  Entitlement to service connection for a sleep 
disturbance disorder, to include as secondary to an 
undiagnosed illness or chronic qualifying disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 
1976 to June 1989.  She had additional reserve service in the 
Army National Guard, with active duty from January 3, 1991 to 
June 8, 1991, and from October 12, 2001 to August 6, 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) in February 2003 and April 2003.  During the 
pendency of the appeal, jurisdiction of the claims was 
transferred to the Baltimore, Maryland RO.  

In a March 2003 rating decision, the RO denied service 
connection for sinusitis, headaches, a right knee disorder, a 
left knee disorder, an upper respiratory illness, diabetes, a 
cervical spine disorder, endometriosis, abdominal 
pain/residuals of a left ovarian cyst, peripheral 
polyarthritis, high cholesterol, and "female problems."  
Claims for service connection for chronic fatigue, abnormal 
weight disorder, a sleep disorder, and joint muscle pain, 
each claimed as secondary to an undiagnosed illness or as 
chronic qualifying disabilities, were also denied.  

In the April 2003 rating decision, the RO confirmed the 
previous denial of service connection for peripheral 
polyarthritis, diabetes mellitus, and sinusitis.  

In July 2003, the Veteran submitted a Notice of Disagreement 
(NOD) for the denials of service connection for sinusitis, an 
upper respiratory illness, a cervical spine disorder, 
headaches, abdominal pain/residuals of a left ovarian cyst, a 
right knee disorder, a left knee disorder, and joint muscle 
aches.  In the NOD, the Veteran also raised new claims of 
entitlement to service connection for right ankle pain, wrist 
pain, right shoulder pain, residuals of fracture of the left 
small toe, and rhinitis.  

After receipt of the Veteran's NOD, jurisdiction of the 
claims file was transferred to the Baltimore, Maryland RO.  
During a Decision Review Officer (DRO) Conference held in 
February 2004, the Veteran withdrew her claims of service 
connection for joint and muscle aches, female problems, and 
high cholesterol.  Hence, these issues are not before the 
Board at this time.

In an October 2005 rating decision, the Baltimore RO denied 
service connection for a low back disorder.  In March 2006, 
the RO confirmed the prior denials of service connection for 
low back pain, diabetes mellitus, a cervical spine disorder, 
sinusitis, headaches, a right knee disorder, a left knee 
disorder, an upper respiratory illness, endometriosis, an 
abnormal weight problem, chronic fatigue, and a sleep 
disorder.  The RO granted service connection for residuals of 
a left ovarian cyst, also claimed as abdominal pain, and the 
record does not reflect that the Veteran disagreed with any 
aspect of this grant of service connection.  Hence, this 
issue is not before the Board at this time.

The Veteran testified before the undersigned at a hearing 
conducted in March 2008.  A transcript of the hearing is of 
record.

The Board notes that the Veteran's July 2003 NOD did not 
include the issues of entitlement to service connection for 
chronic fatigue, abnormal weight disorder, a sleep disorder, 
claimed as secondary to an undiagnosed illnesses or as 
chronic qualifying disabilities.  The RO, however, certified 
these issues as being on appeal and the Veteran's 
representative submitted argument on these issues to the 
Board.  Inasmuch as the RO has taken actions to indicate to 
the Veteran that these issues are on appeal, and took no 
steps to close the appeal, the requirement that there be a 
substantive appeal is deemed waived.  Percy v. Shinseki, 23 
Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. 
App. 556 (2003) (per curiam order).

The issues of entitlement to service connection for right 
ankle pain, wrist pain, right shoulder pain, rhinitis, and 
residuals of a small left toe fracture have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are REFERRED to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for low back 
pain, a cervical spine disorder, a right knee disorder, a 
left knee disorder, diabetes mellitus, an upper respiratory 
illness, sinusitis, and headaches, and the claims for service 
connection for an abnormal weight disorder, chronic fatigue, 
and a sleep disorder as due to or secondary to an undiagnosed 
illness or chronic qualifying disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

During a March 2008 hearing, the Veteran withdrew her appeal 
in the matter of entitlement to service connection for 
endometriosis; there is no question of law or fact before the 
Board regarding this issue.


CONCLUSION OF LAW

The Veteran has withdrawn her appeal for service connection 
for endometriosis; the Board has no further jurisdiction in 
this matter.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating a claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In light of the Veteran's withdrawal of the 
issue of service connection for endometriosis, further 
assistance is unnecessary to aid the Veteran in 
substantiating her claim.

At the hearing in March 2008, the appellant withdrew the 
appeal she had pending before the Board with regard to 
service connection for endometriosis.  

Under 38 C.F.R. § 20.204, an appeal may be withdrawn at a 
hearing, at any time before the Board promulgates a decision.  

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  The Veteran has withdrawn her appeal for 
service connection for endometriosis.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  The Board has no further jurisdiction in this 
issue, and the appeal must be dismissed.


ORDER

The claim of entitlement to service connection for 
endometriosis is dismissed without prejudice.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.

The Veteran testified at her Board hearing that she received 
medical care for her claimed disabilities at the VA Medical 
Center (VAMC) in Richmond, Virginia, prior to 1995.  The 
Veteran also testified that she continues to receive care at 
this facility.  The Board notes that the claims file 
currently contains only a few records dated prior to July 
1995, and largely consists of VA records dated between July 
1995 and February 2006.  VA is required to make reasonable 
efforts to help the Veteran obtain records relevant to her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the RO should request all VA medical records 
pertaining to the Veteran, from the Richmond VAMC dated prior 
to July 1995, and dated from February 2006 to the present.  
If there are records proximate to Veteran's June 1989 
discharge and her June 1991 service discharge, but prior to 
July 1995, the earliest records now associated with the 
claims file, such records would be particularly relevant to 
contentions of continuity of symptomatology, and must be 
sought.  

I.  Low back pain, a cervical spine disorder, a right knee 
disorder, and a left knee disorder

Service treatment records from the Veteran's first period of 
active duty service reflect that she sustained several 
injuries to her back, mostly as a result of falls and lifting 
heavy objects.  These clinical records are replete with 
complaints of low back pain beginning as early as June 1977, 
and show clinical treatment, limited duty profiles, and 
medical diagnoses such as, but not limited to, paravertebral 
muscle spasms, muscle strain, rule-out deep tissue muscle 
injury/soft tissue injury, and acute lumbosacral spine 
secondary to trauma, were assigned.  

Service treatment records also reflect that the Veteran 
complained of neck pain beginning in June 1987 after lifting 
heavy boxes.  No diagnosis was provided.  Another clinic note 
dated in August 1980 shows that she sought treatment after 
falling in a bathtub and hurting her neck.  X-rays at the 
time revealed a moderate loss of lordotic curvature, most 
likely secondary to muscular spasticity.  

Service treatment records further reveal that the Veteran 
went to sick call in March 1978 for a right knee injury 
sustained after a fall; she was diagnosed with a contusion of 
the right knee.  She injured her left knee in September 1978 
after she again fell while running.  X-rays were normal.  A 
diagnosis of possible left internal derangement was provided 
in October 1978.   

Post-service VA treatment records reflect diagnoses of 
degenerative joint disease in the low back, rheumatoid 
arthritis, polyinflammatory arthritis, possible fibromyalgia, 
chronic pain syndrome, recurrent back pain, and chronic knee 
pain of questionable etiology.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The record contains competent evidence of 
low back, neck, and left and right knee disorders that might 
be related to service.  An examination is needed to determine 
the nature and etiology of her current low back, neck, and 
left and right knee disorders, and the relationship to the 
noted injuries and diagnoses noted in service.

II.  Diabetes mellitus 

The Veteran contends that she was diagnosed with type II 
diabetes mellitus in 1991, after returning from service in 
Saudi Arabia.  Service treatment records for the period of 
active duty service between January 1991 and June 1991 are 
negative for diagnosis or treatment in regards to diabetes 
mellitus.  The Veteran's April 1991 physical examination for 
purposes of redeployment was negative in this regard as well.  
Post-service VA treatment records reflect clinical findings 
of initial onset of diabetes mellitus in January 1997 and 
February 1997.  

However, as noted above, records of the Veteran's VA 
treatment proximate to her June 1991 service discharge have 
apparently not yet been associated with the record.  Further 
development of the medical evidence is required.  If, after 
additional development is completed, it does not appear that 
diabetes mellitus was incurred during active service, or 
within one year of separation therefrom, an examination 
should be conducted to determine whether the Veteran's 
diabetes mellitus was permanently aggravated as a result of 
her final period of active service (October 2001 to August 
2002), or as a result of a service-connected disorder (i.e. 
status post removal of ovarian cyst). 

III.  Sinusitis and upper respiratory illness, to include 
tracheal disorder

Service treatment records show the Veteran was diagnosed and 
treated for several respiratory disorders, including 
sinusitis, allergic rhinitis, upper respiratory infections, 
pharyngitis, and bronchitis during active service.  The 
Veteran has reported a continuity of symptoms since service, 
and her testimony is deemed credible.  Post-service medical 
records are significant for treatment for respiratory 
problems, variously diagnosed to include sinusitis and 
allergic rhinitis.  

The record contains competent evidence of an upper 
respiratory illness, sinusitis, which might be related to 
service.  An examination is needed to determine whether the 
Veteran has current sinusitis, and/or a chronic respiratory 
illness related to service. Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

IV.  Headaches

The Veteran's service treatment records are replete with 
complaints and treatment for headaches, variously diagnosed 
as vascular headaches, tension headaches, as well as symptoms 
of head colds, viral syndrome, upper respiratory infections, 
and sinusitis.  The Veteran is also noted to have sustained 
three acute injuries to her head; specifically, during a 
fight in April 1979, when she was hit in the head and 
suffered loss of consciousness for a few minutes; in June 
1984, after she fell on ice and hit the occipital region of 
her skull; and in August 1980, for an unknown head injury 
diagnosed as a mild cranial contusion.

Service treatment records from the Veteran's second period of 
active duty service include a diagnosis of migraine headaches 
in January 2002.  Post-service medical records show that the 
Veteran continued to complain of headaches after active duty 
service.  Current diagnoses include migraine headaches, 
vascular, and tension headaches. The record contains 
competent evidence of a headache disorder that might be 
related to service.  An examination is needed to determine 
whether the Veteran has a current headache disorder related 
to service.    

V.  Abnormal weight disorder, chronic fatigue, sleep 
disturbance, claimed secondary to an undiagnosed illnesses 
or chronic qualifying disabilities

The Veteran has testified that she first noticed symptoms of 
fluctuating weight, chronic fatigue, and sleep disturbances 
after returning from service in Saudi Arabia in 1991.  She 
stated that she was diagnosed as having an undiagnosed 
illness at a VA facility in the 1990's.  

To the extent that the Veteran's complaints may be considered 
manifestations of an undiagnosed illness, the Board finds 
that a remand for a VA examination and opinion as to whether 
these symptoms are manifestations of a diagnosed disorder(s), 
or may be more accurately considered to be manifestations of 
an undiagnosed illness(es) is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to identify and 
obtain all pertinent records from the 
Richmond VAMC dated prior to July 1995, 
and obtain VAMC records for the Veteran 
from February 2006 to the present.  

Attempts to obtain the VA records should 
continue until it is concluded that the 
records sought do not exist or that 
further efforts to obtain the records 
would be futile.  The Veteran should be 
informed if any of the requested records 
are not obtained.

2.  The Veteran should be afforded the 
opportunity to identify any provider of 
medical treatment from June 1989 to 
January 1991, and to identify any provider 
from whom she may have received treatment 
from 1991 to 2001 other than the VAMC in 
Richmond, Virginia.  Any identified 
records should be sought.  

3.  After the above records have been 
associated with the claims file, the 
Veteran should be scheduled for VA 
orthopedic and/or rheumatology 
examinations to determine the nature and 
etiology of her current low back, cervical 
spine, right and left knee disorders.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should discuss 
review of relevant records.  All indicated 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner should state whether current 
low back, cervical spine, right knee, and 
left knee disorders are attributable to 
known clinical diagnoses.  

For each diagnosed low back, cervical 
spine, right knee, and left knee disorder, 
the examiner should indicate whether it is 
at least as likely as not (i.e., a 50 
percent probability or more) that the 
disorder began in service or is otherwise 
related to a disease or injury shown in 
service; or manifested within one year 
following service; or is otherwise related 
to the Veteran's active service.  

In answering these questions, the examiner 
should address the history provided by the 
Veteran, service treatment records and 
post-service medical records.  A complete 
rationale should be given for all opinions 
provided.  

4.  Schedule the claimant for an 
examination for diabetes mellitus.  All 
indicated tests should be conducted and a 
complete copy of this remand as well as 
the claims file must be made available to 
the examiner for review and comment.  The 
examiner should discuss review of relevant 
records, including all available records 
of the onset of diabetes.  

The examiner should provide an opinion, 
with complete rationale, as to the date of 
onset of diabetes.  The examiner should 
also opine as to whether it is as least as 
likely as not (i.e., a 50 percent 
probability or more) that diabetes 
mellitus had its onset during a period of 
active duty service; or was aggravated 
during or as a result of the Veteran's 
subsequent period of active duty from 
October 2001 to August 2002.

5.  The Veteran should be afforded 
appropriate VA examination to determine 
whether she has current sinusitis related 
to service.  The examiner should review 
the claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report.  All indicated 
testing and diagnostic studies should be 
undertaken.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability or more) 
that the Veteran has current sinusitis 
that began in service or is otherwise 
related to a disease or injury in service.  
A complete rationale should be given for 
any opinion provided.  

6.  The Veteran should be scheduled for 
appropriate VA examination to identify 
each headache disorder present and to 
identify the etiology or onset of such 
disorder(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

The examiner should identify each disorder 
which causes headaches or is manifested by 
headaches.  For each headache disorder, 
the examiner should provide an opinion as 
to etiology and approximate date of onset 
of such disorder.  For each diagnosed 
headache disorder, the examiner should 
indicate whether it is at least as likely 
as not (i.e., is there a 50 percent 
probability or more) that a current 
chronic headache disorder began in service 
or is otherwise related to a disease or 
injury shown in service.  A complete 
rationale should be given for all opinions 
provided.  

7.  Schedule the Veteran for a Gulf War 
examination with regard to her claim for 
service connection for a sleep disorder, 
chronic fatigue, and an abnormal weight 
problem.  The examiner must review the 
claims file and discuss the claims file 
review in the report.  A complete 
rationale for all conclusions and opinions 
must be provided.  Current VA Gulf War 
Examination Guidelines must be followed.  
All indicated tests should be performed, 
and all findings reported in detail.  

The examiner should state whether it is at 
least as likely as not (i.e., a 50 percent 
probability or more) that the Veteran has 
chronic disorders manifested as a sleep 
disturbance, chronic fatigue, and abnormal 
weight problems that are attributable to 
known clinical diagnoses.  

If any claimed disorder is determined to 
be attributable to a known clinical 
diagnosis, the examiner must state whether 
it is at least as likely as not (a 50 
percent or greater likelihood) that the 
disorder was incurred during service.  

If a claimed disorder/symptom is not 
attributed to a known diagnosis, the 
examiner is then asked to express an 
opinion as to whether the disorder/symptom 
is at least as likely as not (i.e., a 50 
percent or greater probability) related to 
a period of the Veteran's active service, 
and specifically to service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  The examiner 
must provide a complete rationale for any 
stated opinion.

8.  After the foregoing, the RO should 
readjudicate the Veteran's claims.  
Consider the claims under each available 
theory for service connection (direct and 
secondary) including due to causation 
and/or aggravation.  If the determination 
is adverse to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required of the appellant until further notice.  However, 
the Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of her claim.  

The Veteran's cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.   The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


